Citation Nr: 1201354	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by left knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Alabama evidently from September 2001 to September 2007, and had active military service from January 2001 to July 2002 and from January 2004 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's case is currently with the VA RO in Montgomery, Alabama.

In June 2008, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge but, in a signed statement received in September 2011, he cancelled that request.

In May 2011, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disorder manifested by left knee pain.  In his October 2006 claim for service connection, the Veteran reported that, while stationed in Afghanistan, he fell in gravel and injured his left knee.  He said he was seen in a field dispensary and continued to experience severe knee pain.

In a May 2011 written statement, and during his May 2011 personal hearing at the RO, the Veteran explained that he injured his left knee when he slipped on rocks and fell during physical training.  He indicated that he needed help to get to the medic station tent where a doctor bandaged his knee and then released him.  The Veteran said his service treatment records were not updated to show the incident.  He further said that he subsequently received private medical treatment for his left knee and was reactivated to go to Iraq, but his private physician wrote a letter on his behalf and he did not go apparently because of his knee disorder (see RO hearing transcript at pages 4-5).

In support of his claim, the Veteran points to a December 2006 signed statement from M.A., a service comrade, who said he witnessed the Veteran's accident in Kandahar, Afghanistan, when he fell on gravel and injured his left knee.  M.A. witnessed the Veteran go to the medic tent for treatment that included bandaging his left knee and noted that the Veteran had left knee problems thereafter.

Private medical records from R.A.C., M.D., dated from November 2006 to July 2007, indicate that the Veteran was seen in 2006 for left knee pain.  Dr. R.A.C. reported findings of local tenderness consistent with chronic tendonitis or bursitis of the patellar tendon.  Dr. R.A.C. said this was chronic and aggravated by running.  A July 18, 2007 Functional Activities for Soldiers Consult Form-General, signed by Dr. R.A.C., indicates that the Veteran should not run for a fitness test because of a chronic knee condition (post-traumatic).

A November 2008 record from M.R.W., M.D., an orthopedic surgeon, indicates that the Veteran was treated for chondromalacia of the left knee.  Results of a magnetic resonance image (MRI) of the left knee did not reveal any surgical pathology.  Dr. M.R.W. said that the Veteran had arthritis beneath the patella and the medial aspect of the knee that prohibited his ability to climb, kneel, or squat with any high impact activity such as running for any period of time.

In July 2011, a VA physician's assistant examined the Veteran, according to the examination report signed by a physician.  The Veteran provided the history of his claimed left knee injury as noted above.  Upon clinical evaluation, the diagnosis was left knee strain.  As to whether the Veteran's diagnosed left knee disorder was incurred during active service, the VA examiner said he was unable to resolve this issue without resort to mere speculation.  According to the examiner, "[a]s to any attempt to determine nature, time of onset and etiology of the currently diagnosed left knee disorder, that is not possible with the information currently available [and] the patient's statement of history of injury is not support by the record.  There is no way to determine whether or not the current minor disorder of the left knee is related to a left ankle disorder.  Therefore, I cannot resolve this issue without resort to mere speculation."  (It appears that the examiner is referencing the Veteran's service-connected hallux valgus, degenerative joint disease, of the left foot with bilateral pes planus.)

When a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Board finds the Veteran's and his comrade's account of his left knee injury in service is credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, any claim that left knee problems persisted since service are not credible.  The Veteran filed a compensation claim in June 2005 and referenced several musculoskeletal problems but did not mention left knee disability.  Several clinical evaluations were conducted in 2005 to assess his mostly musculoskeletal complaints.  There was no mention of left knee problems or disability.  The Board does not find it likely that left knee symptoms persisted since service but were not mentioned by the Veteran or noticed by clinicians in 2005.  

In light of the lay statements attesting to injuring his left knee during service, and the clinical findings consistent with tendonitis or bursitis of the patellar tendon rendered by Dr. R.A.C. in November 2006 and July 2007, the Veteran should be afforded a new VA examination performed by a physician with expertise to assess the nature and etiology of any left knee disorder found present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Birmingham, Alabama, and the VA Community Based Outpatient Clinic (CBOC) in Oxford, dated since December 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Birmingham and the CBOC in Oxford for the period from December 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for an appropriate VA orthopedic examination performed by a physician with expertise to ascertain the nature and etiology of any current left knee disorder.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should be advised that the Board has found as credible the Veteran's (and his comrade's) account of injuring his left knee in Afghanistan, but does not find any claim that left knee symptoms persisted since then is credible.
   
a. The examiner should offer diagnoses as they pertain to the left knee and an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any left knee disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.

b. For any left knee disability, including chondromalacia and arthritis, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected hallux valgus, degenerative joint disease, of the left foot with bilateral pes planus.  If not, is it at least as likely as not aggravated by service-connected hallux valgus, degenerative joint disease, of the left foot with bilateral pes planus?  If aggravated, what permanent, measurable increase in current left knee pathology is attributable to the service-connected hallux valgus, degenerative joint disease, of the left foot with bilateral pes planus? All opinions and conclusions expressed must be supported by a complete rationale in a report. 

c. All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, the 2005 clinical records, and post-service diagnosis of chondromalacia, and arthritis beneath the patella and the medial aspect of the left knee, and left knee strain, reflected in the private and VA treatment records.

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


